Exhibit 10.3
Apache Corporation
2008 Share Appreciation Program Specifications

     
Share Plan:
  2007 Omnibus Equity Compensation Plan, the terms of which are incorporated
herein by reference.
 
   
Administration:
  The 2008 Share Appreciation Program will be administered by the Stock Option
Plan Committee of the Company’s Board of Directors.
 
   
Eligible Participants:
  Substantially all full-time and designated part-time employees of Apache
Corporation and certain subsidiaries.
 
   
Objective:
  Focus the energies of the Company’s employees to significantly increasing
shareholder value through stock price appreciation to share prices of $162 and
$216.
 
   
 
  Share price goals seek to increase shareholder value by approximately $18.0 to
$36.0 billion with the Company’s employees sharing in approximately two percent
of the additional shareholder value created at the $216 threshold.
 
   
 
  Continued retention of existing key employees and as an additional enhancement
in the recruitment of talent to Apache in a competitive recruiting environment.
 
   
Conditional Award:
  Restricted shares of Apache Corporation common stock based on a percentage or
multiple of annual base salary.
 
   
Share Price Thresholds:
  Initial: $162 for the Measurement Period by year end 2010
Final: $216 for the Measurement Period by year end 2012
 
   
Measurement Period:
  Any ten trading days during a period of 30 consecutive trading days.
 
   
Plan Term:
  Expires close of business December 31, 2012, except for payment of any
remaining installments for price threshold(s) achieved prior to such date.
 
   
Vesting:
  Grant vests at time that share price threshold is met.
 
   
Payment Schedule:
  When share price thresholds are met, awards will be paid out in five
installments:

         
 
  •   20% at attainment (within 30 days of event)
 
  •   20% 12 months after attainment
 
  •   20% 24 months after attainment
 
  •   20% 36 months after attainment
 
  •   20% 48 months after attainment

     
 
  Notes: A portion of the shares will be withheld to cover required taxes and
the net number of shares will be paid to the participant. Cash bonus plans will
be implemented for employees of Apache subsidiaries that are not eligible to
participate in the 2008 Share Appreciation Program.

1



--------------------------------------------------------------------------------



 



Apache Corporation
2008 Share Appreciation Program Specifications

     
Participation Levels:
  Tier I: Officers, key technical professionals and senior managers
 
   
 
  Tier II: Mid-level managers, supervisors and key administrative professionals
 
   
 
  Tier III: Entry level professionals, office administrative staff and field
operators

Pay Out Multiples as a Percentage of Base Salary1:

                          Share Price Threshold   Tier I   Tier II   Tier III
Initial $162
    1.00       .50       .25  
Final $216
    2.00       1.00       .50  
Total
    3.00       1.50       .75  

 

1   Conditional Grant based on Base Salary as of the date of grant

     
 
  Participation Proration: The Committee, in its discretion, is authorized to
reduce future conditional awards (to new employees, for example) to prorate
grants as it deems appropriate. Any eligibility to participate in the Program
will end for employees hired after September 30, 2011.
 
   
Number of Shares
  Estimate of 2.77 million shares (before shares withheld to cover required
taxes) of Apache common stock are required for issuance under the Program if
both the Initial and Final thresholds are achieved.
 
   
Conditional Grants:
  Grants are made based on Base Salary as of the date of grant, times the
applicable multiple, divided by $162 for Initial award and $216 for Final award.
 
   
Payout requirement:
  Must be an active employee on the date the price threshold is achieved and on
each award payout date. First installment to be paid within 30 days of
achievement of each price threshold.
 
   
Accelerated Payments:
  If price threshold is attained prior to death, disability, or retirement, then
payment is accelerated for:

         
 
  •   Disability  
 
  •   Death  
 
  •   Retirement (age 65 or more)

2